DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed with the Request for Continued Examination (RCE) on 11 March 2021.  As directed by the amendment: claims 1, 7 & 17 have been amended, claims 3, 5, 6, 15 & 16 have been cancelled (claims 2, 9, 13 & 18 were cancelled previously), and no claims have been added.  Thus, claims 1, 4, 7, 8, 10-12, 14, 17, 19 & 20 are presently pending in this application.
The applicant’s amendments have overcome the various objections as well as the rejections under 35 U.S.C. 112(a), (b), & (d) set forth in the previous action, however, at least one new objection and at least one new 35 U.S.C. 112(b) rejection have been necessitated by the amendments, as set forth below. 
Claim Objections
Claims 1 & 17 are objected to because of the following informalities:  
Claim 1, line 21 & claim 17, line 20: “wherein the lamp module is under contacting portion…” appears it should read “wherein the lamp module is under the contacting portion…” or an appropriate equivalent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As best understood, claim 17 is directed to “[a] ventilation fan with a lamp adapted for installing to a ceiling…”  (i.e., directed to the ventilation fan / lamp itself, not including the ceiling), in contrast to claim 1 which is directed to “[a] ventilation system comprising a ventilation fan with a lamp and a ceiling”. Previously, references to the ceiling in claim 17 were limited to instances wherein elements of the fan were “configured to” relate to the ceiling in some manner (e.g. “the first opening is configured to be aligned with the installation opening of the ceiling”).
Claim 17 as currently amended, however, recites “a support disposed between the ceiling and the lamp module” (line 10) and “…the support is under the ceiling” (lines 20-21). These new limitations are phrased in such a manner that creates doubt as to whether the ceiling is now a positively recited element of the claimed invention or whether these are only intended use recitation, rendering the scope of the claim indefinite. 

All claims recited in the section heading above but not explicitly discussed are rejected due to dependency upon at least one rejected claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 14 & 17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2013/0088855; hereafter Ye) in view of Zakula et al. (US 2012/0087128; hereafter Zakula), Yang et al. (US 2013/0315731; hereafter Yang), and Horng et al. (US 2015/0117034; hereafter Horng).
Regarding claim 1, Ye discloses a ventilation system (fig. 13; various embodiments and features of the lamp module thereof shown in figures 1-12, 14 & 15) comprising a ventilation fan (generally indicated at 901 in fig. 13; see abstract & para. 54) with a lamp and a ceiling (para. 5, lines 2-8), wherein the ventilation fan with the lamp is adapted for installing to the ceiling, the 
a housing (e.g. see partial housing shown in fig. 13) including a side wall (e.g., the lateral outer walls of the housing shown), forming a first opening (i.e. the “entrance”; para. 54, lines 1-3; see fig. 13); 
a fan module (901) disposed in the housing;  
a lamp module (including at least 101, 201 & 301); 
wherein the lamp module includes a light source (i.e. LEDs 203 on lamp plate 201), a base (301), at least one optical component (101), a switch (e.g. switches 119 and 121 in fig. 14; or switch 123 shown in fig. 15) and a lamp cover (601), and
wherein the lamp cover is disposed at one side of the optical component away from the base (see fig. 9; the lamp cover, including element 603, is disposed at a lower side of the optical component 101, away from the base 301). 

Ye does not explicitly disclose the additional limitations wherein the ceiling has an installation opening such that the ventilation fan with the lamp is adapted for installing to the ceiling through the installation opening; 
wherein the housing includes a top plate, wherein the top plate and the side wall are connected with each other to form the first opening, and the first opening is aligned with the installation opening; 
wherein the lamp module disposed below the ceiling and out of the installation opening, wherein the lamp module and the housing are located at opposite sides of the installation opening of the ceiling, respectively; 
wherein the ventilation fan comprises a support disposed between the ceiling and the lamp module; and a contacting portion connecting the lamp module and the support and disposed between the lamp module and the support; wherein the lamp module is under the contacting portion which is under the support, and the support is under the ceiling;

wherein the switch is disposed on the base and towards the installation opening. 

Zakula teaches (figs. 1-8) a ventilation system comprising a ventilation fan (10) with a lamp; the ventilation fan comprising: 
a housing (including at least 12) including a top plate (see fig. 1) and a side wall (generally indicated at leader line from 12), wherein the top plate and the side wall are connected with each other to form a first opening (36; see fig. 7); 
the fan module (28 & 72) is disposed in the housing (see figs 1, 5, 7 & 14); and 
a lamp module (including at least 16, 26, 32, 54); 
wherein the lamp module includes a light source (18), a base (16), at least one optical component (26 and/or 54), a switch (not shown; see para. 64: “the user can use a selection actuator (not shown) to select the color… the selection actuator can be a dip switch…a rotary switch, or any other suitable device”) and a lamp cover (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Ye such that the housing included a top plate and a side wall, wherein the top plate and the side wall are connected with each other to form a first opening, in view of the teachings of Zakula, as the use of a known technique (e.g. forming a housing of a ventilation fan / lamp with a top plate and a side wall connected to form a first opening, as in Zakula) to improve a similar device (the ventilation fan of Ye) in the same way (e.g. providing an enclosure for the fan module to ensure the airflow of the system follows the intended path, and providing protection for/from the spinning fan when in use); or otherwise as a combination of known prior art elements (e.g. the fan module / housing construction of Zakula with the lamp module of Ye) according to known methods (e.g. as suggested by Zakula and/or Ye) to obtain predictable results (e.g. a system 
Regarding the limitations wherein the optical component and the switch are disposed at different sides of the base, respectively, and wherein the switch is disposed on the base and towards an installation opening, Zakula further teaches that the switch in the lamp module “can be positioned substantially within the lamp housing 16, the main housing 12, the grille 32, or generally anywhere in or on the system 10” (para. 64, lines 6-9). 
Furthermore, as set forth in MPEP § 2144.04(VI)(C), it has been held that where the difference between the prior art and a claimed invention is the positioning of a switch, such a difference is unpatentable if shifting the position of the switch would not have modified the operation of the device. More generally, the particular placement of a switch, or similar component, has been held to be an obvious matter of design choice. 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Ye by locating the switch generally anywhere in or on the system, including at a side of the lamp module base opposite the optical component such that the switch is disposed on the base and towards an installation opening, in view of the teaching / suggestion of Zakula that such a switch can be placed generally anywhere in or on such a system, especially considering that the particular placement of switches has been held to be a matter of obvious design choice.

While Ye discloses that the ventilation system is configured to be installed to a ceiling, neither Ye nor Zakula explicitly disclose or teach that the ventilation system is installed in an installation opening of the ceiling. However, installation of ventilation fans such as these in installation openings formed in ceilings is well known in the art and would have been obvious to a person having ordinary skill in the art before the effective filing date of the application. As understood by the examiner, ceiling installation via an installation opening is the intended use of 
To promote compact prosecution, an additional teaching in view of Yang is provided. Yang teaches (figs. 1-5) a ventilation system comprising a ventilation fan (1) with a lamp (30) and a ceiling (2) having an installation opening (3), wherein the ventilation fan with the lamp are adapted for installing to the ceiling through the installation opening, the ventilation fan comprising: a housing (10) including a top plate and a side wall, the top plate and the side wall are connected with each other to form a first opening (12), and the first opening is aligned with the installation opening (as shown); a fan module (20) disposed in the housing; and a lamp module (30); wherein the lamp module includes a light source (31), a base (40), at least one optical component (34), and a lamp cover (35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system disclosed by Ye by installing the ventilation fan in an installation opening of the ceiling, as taught by Yang, as such an installation amounts to the application of a known technique to a known device ready for improvement (i.e. ready for ceiling installation) to yield predictable results; or otherwise a combination of known prior art elements (a ventilation fan and a ceiling having an installation opening) according to known methods (as suggested by Yang), yielding predictable results. 
Additionally, as described above, such an installation is well known in the art. 
Once installed in such a manner as is rendered obvious above, the ventilation fan of Ye would read on the additional limitations wherein the ventilation system comprises a ventilation fan with a lamp and a ceiling having an installation opening, wherein the first opening is aligned with the installation opening, wherein the lamp module is disposed out of the installation 

Regarding the remaining limitations wherein the ventilation fan comprises a support disposed between the ceiling and the lamp module; and a contacting portion connecting the lamp module and the support and disposed between the lamp module and the support, wherein the lamp module is under the contacting portion which is under the support, and the support is under the ceiling, an additional teaching in view of Horng is provided. 
Horng teaches (figs. 8 & 9) a ventilation fan (4) comprising a lamp module (including light L and at least lower portion of lamp cover 44, comprising through holes 441), 
wherein the ventilation fan further comprises a support (“Support” indicated in annotated partial figs. 8 & 9 below) disposed between the ceiling (e.g. a ceiling positioned between the lamp cover and the fan housing, as would be understood), and the lamp module (as shown in fig 9, the support is located between at least a portion of the lamp module / lamp cover and the ceiling), and a contacting portion (“Contact Portion” below) connecting the lamp module and the support and disposed between the lamp module and the support, the contacting portion forming a gap (“Gap”, below) serving as an air inlet of the ventilation fan (as required by claim 7 below).
Regarding the limitation wherein the lamp module is under the contacting portion which is under the support and the support is under the ceiling, as can be seen from the figures below, when the ventilation fan of Horng is oriented for installation in a ceiling, at least a portion of the lamp module (e.g. including lowermost part of light L and at least the lowermost portion of lamp cover 44, comprising through holes 441) would be located under the contacting portion, which would be under the support, and the support would be under the ceiling. 



    PNG
    media_image1.png
    407
    1058
    media_image1.png
    Greyscale








Examination Note: in the interpretation of Horng above, the elements labelled “Support” and “Contact Portion” have been swapped as compared to the interpretation of Horng utilized in the prior action, as necessitated by the applicant’s amendments to the claims. See Response to Arguments section below for more detail. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation fan disclosed by Ye by providing a support disposed between the ceiling and the lamp module and a contacting portion connecting the lamp module and the support and disposed between the lamp module and the support, the contacting portion forming a gap serving as an air inlet of the ventilation fan; wherein the lamp module is under the contacting portion which is under the support and the support is under the ceiling, in view of the teachings of Horng, to further increase the airflow inlet area of the ventilation fan, enabling higher flow rates and/or lower work for the fan motor. 
Such a modification would have been otherwise obvious as the use of a known technique (e.g. providing a contact portion / support between a lamp module / ceiling connected to a lamp cover, thereby forming an inlet gap around the periphery of the lamp cover, as in Horng) to improve a similar device (e.g. the ventilation fan of Ye, comprising a lamp module / lamp cover of similar form) in the same way (e.g. providing additional inlet flow area).
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 
claim 4, Ye discloses the additional limitation wherein the light source comprises at least one light-emitting diode (203; para. 32).

Regarding claim 7, the ventilation system of Ye, as modified above, reads on the additional limitation wherein the contacting portion (i.e. as taught by Horng) forms a gap serving as an air inlet of the ventilation fan (as described in the grounds of rejection for claim 1, above). 

Regarding claim 8, the ventilation system of Ye, as modified above, reads on the additional limitation wherein the system further comprises a second opening disposed at the housing and serving as an air outlet of the ventilation fan.
In particular, fig. 13 of Ye shows, at the lower right portion of the figure, a portion of a tapered duct connection leading from the lateral edge of the fan 901. As would be understood by a person having ordinary skill in the art, this comprises a second opening disposed at the housing, and serves as an air outlet of the ventilation fan, to enable the ventilation fan to eject air to an exhaust duct for removal. 
Embodiments of a second opening disposed in a fan housing, serving as an air outlet of the ventilation fan are also shown by Yang (figs. 1, 2 & 5; at 11 & 13), Horng (figs. 8 & 9), and Zakula (22 in fig. 1). It is noted that the embodiments shown by Yang and Horng also feature a tapered duct connection which corresponds to the one shown partially by Ye in fig. 13.

Regarding claim 14, the system of Ye, as modified above, reads on the additional limitation wherein the lamp cover is attached to the ceiling. 
In particular, Ye discloses (para. 5, lines 2-8) that both the ventilation and lamp are installed on the ceiling. As such, when the system (as modified above) is assembled, the lamp cover would be attached to the ceiling, at least indirectly. 

claim 17, Ye discloses (fig. 13; various embodiments and features of the lamp module thereof shown in figures 1-12, 14 & 15) a ventilation fan (generally indicated at 901 in fig. 13; see abstract & para. 54) with a lamp adapted for installing to a ceiling (para. 5, lines 2-8), the ventilation fan comprises: 
a housing (e.g. see partial housing shown in fig. 13) including a side wall (e.g., the lateral outer walls of the housing shown), forming a first opening (i.e. the “entrance”; para. 54, lines 1-3; see fig. 13); 
a fan module (901) disposed in the housing; and 
a lamp module (including at least 101, 201 & 301); 
wherein the lamp module includes a light source (i.e. LEDs 203 on lamp plate 201), a base (301), at least one optical component (101), a switch (e.g. switches 119 and 121 in fig. 14; or switch 123 shown in fig. 15) and a lamp cover (601), and
wherein the lamp cover is disposed at one side of the optical component away from the base (see fig. 9; the lamp cover, including element 603, is disposed at a lower side of the optical component 101, away from the base 301). 
Ye does not explicitly disclose the additional limitations wherein the ceiling has an installation opening such that the ventilation fan with the lamp is adapted for installing to the ceiling through the installation opening; 
wherein the housing includes a top plate, wherein the top plate and the side wall are connected with each other to form the first opening, and the first opening is configured to be aligned with the installation opening; 
wherein the lamp module is configured to be below the ceiling and out of the installation opening, wherein the lamp module and the housing are configured to be located at opposite sides of the installation opening of the ceiling, respectively; 
wherein the ventilation fan comprises a support disposed between the ceiling and the lamp module; and a contacting portion connecting the lamp module and the support and 
wherein the optical component and the switch are disposed at different sides of the base, respectively; and
wherein the switch is disposed on the base and configured to be towards the installation opening. 

Zakula teaches (figs. 1-8) a ventilation fan (10) with a lamp; the ventilation fan comprising: 
a housing (including at least 12) including a top plate (see fig. 1) and a side wall (generally indicated at leader line from 12), wherein the top plate and the side wall are connected with each other to form a first opening (36; see fig. 7); 
the fan module (28 & 72) is disposed in the housing (see figs 1, 5, 7 & 14); and 
a lamp module (including at least 16, 26, 32, 54); 
wherein the lamp module includes a light source (18), a base (16), at least one optical component (26 and/or 54), a switch (not shown; see para. 64: “the user can use a selection actuator (not shown) to select the color… the selection actuator can be a dip switch…a rotary switch, or any other suitable device”) and a lamp cover (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Ye such that the housing included a top plate and a side wall, wherein the top plate and the side wall are connected with each other to form a first opening, in view of the teachings of Zakula, as the use of a known technique (e.g. forming a housing of a ventilation fan / lamp with a top plate and a side wall connected to form a first opening, as in Zakula) to improve a similar device (the ventilation fan of Ye) in the same way (e.g. providing an enclosure for the fan module to ensure the airflow of the system follows the intended path, and providing protection for/from the 
Regarding the limitations wherein the optical component and the switch are disposed at different sides of the base, respectively, and wherein the switch is disposed on the base and configured to be towards an installation opening, Zakula further teaches that the switch in the lamp module “can be positioned substantially within the lamp housing 16, the main housing 12, the grille 32, or generally anywhere in or on the system 10” (para. 64, lines 6-9). 
Furthermore, as set forth in MPEP § 2144.04(VI)(C), it has been held that where the difference between the prior art and a claimed invention is the positioning of a switch, such a difference is unpatentable if shifting the position of the switch would not have modified the operation of the device. More generally, the particular placement of a switch, or similar component, has been held to be an obvious matter of design choice. 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Ye by locating the switch generally anywhere in or on the system, including at a side of the lamp module base opposite the optical component such that the switch is disposed on the base and configured to be towards an installation opening, in view of the teaching / suggestion of Zakula that such a switch can be placed generally anywhere in or on such a system, especially considering that the particular placement of switches has been held to be a matter of obvious design choice.

While Ye discloses that the ventilation system is configured to be installed to a ceiling, neither Ye nor Zakula explicitly disclose or teach that the ventilation system is adapted for installing in an installation opening of the ceiling. However, installation of ventilation fans such 
To promote compact prosecution, an additional teaching in view of Yang is provided. Yang teaches (figs. 1-5) a ventilation fan (1) with a lamp (30) adapted for installing to a ceiling (2) through an installation opening (3), the ventilation fan comprising: a housing (10) including a top plate and a side wall, the top plate and the side wall are connected with each other to form a first opening (12), and the first opening is configured to be aligned with the installation opening (as shown); a fan module (20) disposed in the housing; and a lamp module (30); wherein the lamp module includes a light source (31), a base (40), at least one optical component (34), and a lamp cover (35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system disclosed by Ye by installing the ventilation fan in an installation opening of the ceiling, as taught by Yang, as such an installation amounts to the application of a known technique to a known device ready for improvement (i.e. ready for ceiling installation) to yield predictable results; or otherwise a combination of known prior art elements (a ventilation fan and a ceiling having an installation opening) according to known methods (as suggested by Yang), yielding predictable results. 
Additionally, as described above, such an installation is well known in the art. 
Once installed in such a manner as is rendered obvious above, the ventilation fan of Ye would read on the additional limitations wherein the ventilation fan with a lamp is adapted for 

Regarding the remaining limitations wherein the ventilation fan comprises a support disposed between the ceiling and the lamp module; and a contacting portion connecting the lamp module and the support and disposed between the lamp module and the support, wherein the lamp module is under the contacting portion which is under the support, and the support is under the ceiling, an additional teaching in view of Horng is provided. 
Horng teaches (figs. 8 & 9) a ventilation fan (4) comprising a lamp module (including light L and at least lower portion of lamp cover 44, comprising through holes 441), 
wherein the ventilation fan further comprises a support (“Support” indicated in annotated partial figs. 8 & 9, above) disposed between the ceiling (e.g. a ceiling positioned between the lamp cover and the fan housing, as would be understood), and the lamp module (as shown in fig 9, the support is located between at least a portion of the lamp module / lamp cover and the ceiling), and a contacting portion (“Contact Portion” above) connecting the lamp module and the support and disposed between the lamp module and the support, the contacting portion forming a gap (“Gap”, above) serving as an air inlet of the ventilation fan.
Regarding the limitation wherein the lamp module is under the contacting portion which is under the support and the support is under the ceiling, as can be seen from the figures above, when the ventilation fan of Horng is oriented for installation in a ceiling, at least a portion of the lamp module (e.g. including lowermost part of light L and at least the lowermost portion of lamp 
Examination Note: in the interpretation of Horng above, the elements labelled “Support” and “Contact Portion” have been swapped as compared to the interpretation of Horng utilized in the prior action, as necessitated by the applicant’s amendments to the claims. See Response to Arguments section below for more detail. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation fan disclosed by Ye by providing a support disposed between the ceiling and the lamp module and a contacting portion connecting the lamp module and the support and disposed between the lamp module and the support, the contacting portion forming a gap serving as an air inlet of the ventilation fan; wherein the lamp module is under the contacting portion which is under the support and the support is under the ceiling, in view of the teachings of Horng, to further increase the airflow inlet area of the ventilation fan, enabling higher flow rates and/or lower work for the fan motor. 
Such a modification would have been otherwise obvious as the use of a known technique (e.g. providing a contact portion / support between a lamp module / ceiling connected to a lamp cover, thereby forming an inlet gap around the periphery of the lamp cover, as in Horng) to improve a similar device (e.g. the ventilation fan of Ye, comprising a lamp module / lamp cover of similar form) in the same way (e.g. providing additional inlet flow area).
As a result, all of the limitations of claim 17 are met or otherwise rendered obvious. 

Claims 10-12, 19 & 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Zakula, Yang, and Horng as applied to claims 1 & 17, respectively, above, and further in view of Chu et al. (US 2012/0300445; hereafter Chu). 
Regarding claims 10 & 19, Ye does not explicitly disclose the additional limitation wherein the switch comprises a water-proof structure.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system/fan disclosed by Ye, as otherwise modified above, such that the switch comprised a hermetically sealed (i.e. water-proof, airtight, etc.) structure, as taught by Chu, to provide protection against the external environment and prevent moisture and dust from intruding, thereby extending the life of the switch and associated device, as further suggested by Chu.

Regarding claims 11 & 20, the ventilation system of Ye, as modified above, reads on the additional limitation wherein the switch is a multi-stage switch. 
In particular, as shown in fig. 15 and described in para. 61, Ye discloses a switch 123 which comprises multiple stages (e.g. when pressed once, a first illumination mode is selected, when pressed twice, a second illumination mode is selected, and when pressed a third time, a shutdown mode is selected). 
Alternatively, Zakula teaches that a lamp module may have, for example, four color options (para 63), and that a selection actuator can be used to select such a color (para. 64). Zakula explains that the switch could be a dip switch, a rotary switch, or other types (para. 64). As understood, this suggests that a multi-position dip switch or a multi-position a rotary switch with at least 4 positions would be provided (e.g. a multi-stage switch), to allow a user to select among the four color options.
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system disclosed by Ye to provide the switch as a multi-stage switch, e.g. a multi-position dip-switch or 
Furthermore, providing multi-stage switches to control an LED lamp module is otherwise known in the art. See US 6,149,283 to Conway et al. which teaches several types of multi-way switches including rotary switches (figs. 1 & 4), sliders (fig. 8), and, in particular, a rotary switch (fig. 7) having 11 possible positions, from 0 to 10.

Regarding claim 12, the ventilation system of Ye, as modified above, reads on the additional limitation wherein the switch is disposed to control light color, light color temperature or brightness of the lamp module. In particular, Ye discloses that the switch is disposed to control brightness of the lamp module (para. 60). 
Of note, Zakula teaches a switch being used to control light color (para. 64). 
Furthermore, providing switches on the base of an LED lamp module to control the color and brightness of the lamp module is otherwise known in the art (see US 6,149,283 to Conway et al.; e.g. fig. 5).
Response to Arguments
Applicant's arguments filed 11 March 2021 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. 
New or amended grounds of rejection have been applied to the claims in this action, as necessitated by the applicant’s amendments. 
With respect to applicant’s arguments that the prior art of record (e.g., Ye and Horng) fail to teach or disclose certain aspects of the amended claims regarding the positioning / order of the support, the contacting portion, the lamp module, and the ceiling, the grounds of rejection in this action have been amended as necessitated by the applicant’s amendment.
It is noted that claim 7 previously recited the limitation “a contacting portion connected to connecting the lamp module and the support and disposed between the lamp module and the support” [emphasis added]. Furthermore, claims 1 & 17 now additionally recite “wherein the lamp module is under [the] contacting portion which is under the support, and the support is under the ceiling”, a limitation not present in the previous claims. 
Accordingly, the interpretation of Horng utilized in this action has been amended such that the features previously identified as the “support” and the “contacting portion” have been swapped as compared to the interpretation used in the previous action. It is noted that this interpretation of Horng more closely aligns with the structure of the Applicant’s disclosed embodiments (e.g. in fig. 5D), whereby the “support” is a flange-like structure configured to be in contact with the ceiling, and the “contacting portion” is a structure connecting the support to the lamp module across a gap. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753